China Digital Media Corporation Date: April 29, 2008 Attention: Mr. Andrew Mew Senior Staff Accountant Division of Corporation Finance From: Daniel Ng, CEO China Digital Media Corporation Re: Letter from SEC dated April 23, Dear Andrew, Regarding your comment stated on your letter dated April 23, 2008, please find my reply as follows. 1. In consideration of your request on restating the quarterly financial statements within the Forms 10-QSB for 2007, we confirm that the restated Forms 10-QSB for 2007 will be filed shortly. The company hereby acknowledges that the company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please let me know if there is any further question. Sincerely, Daniel Ng, CEO
